Peb Oubiam.
The application for leave to argue the appeal upon the stenographer’s minutes must be denied. To grant it would impose much additional labor upon the court, which we do not think the circumstances of the •case require.
The cruelty and inhuman treatment'so laboriously presented by appellant’s counsel cannot be as great as he thinks, as the papers submitted show that the parties are now, and for some time past have been, living together, and it is probable that a reconciliation may in this way be effected. This fact greatly strengthens the presumption of the correctness of the referee’s decision in this matter, and is an additional reason why the appellant should print the case at her expense, if she desires to review the evidence.